Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	The amendment filed February 11, 2021, is acknowledged and has been entered.  Claims 12-13, 16, 22 and 27 have been amended.  Claim 17 has been canceled.


2.  	Claims 12-13, 16, 18-29 and 31-34 are pending. Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected invention, there being no allowable generic or linking claim.  

3.	Claims 12-13, 16, 18-20, 22-29 and 31-34 are under examination. The invention elected in the response filed September 19, 2018 is Group II.  The elected species is an antibody having in the first light chain, K at position 38, K at position 123, and R at position 124; in the first heavy chain, E at position 39, E at position 147, and E at position 213; in the second light chain, K at position 38; and in the second heavy chain, E at position 39, E at position 124.  
Grounds of Rejection Maintained


Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




5.	Claims 12-13, 16, 18-20, 22-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (WO 2015/101588 A1, IDS), Kannan et al. (US 2014/0154254) and Kannan et al. (US 2010/0286374, IDS).
With respect to the claims, Xu et al methods as set forth on page 82. Page 82 recites:
 
Antibodies may be produced using recombinant methods and compositions, e.g., as
described in US 4,816,567. In one embodiment, isolated nucleic acid encoding an
anti-transferrin receptor antibody described herein is provided. Such nucleic acid
may encode an amino acid sequence comprising the VL and/or an amino acid
sequence comprising the VH of the antibody ( e.g., the light and/or heavy chains of
the antibody). In a further embodiment, one or more vectors ( e.g., expression
vectors) comprising such nucleic acid are provided. In a further embodiment, a host
cell comprising such nucleic acid is provided. In one such embodiment, a host cell
comprises (e.g., has been transformed with): (1) a vector comprising a nucleic acid
that encodes an amino acid sequence comprising the VL of the antibody and an
amino acid sequence comprising the VH of the antibody, or (2) a first vector
comprising a nucleic acid that encodes an amino acid sequence comprising the VL
of the antibody and a second vector comprising a nucleic acid that encodes an
amino acid sequence comprising the VH of the antibody. In one embodiment, the
host cell is eukaryotic, e.g. a Chinese Hamster Ovary (CHO) cell or lymphoid cell
( e.g., YO, NSO, Sp20 cell). In one embodiment, a method of making an anti-
transferrin receptor antibody is provided, wherein the method comprises culturing a
host cell comprising a nucleic acid encoding the antibody, as provided above, under
conditions suitable for expression of the antibody, and optionally recovering the
antibody from the host cell (or host cell culture medium).
Xu et al teach that transferrin antibodies of the invention include those that a multispecific for transferrin and another antigen (see page 66) and that the multispecific antibodies Xu et al include antibodies having one heavy chain and one light chain wherein the CL and CH are replaced by each other and another light chain, K at position 38, K at position 123, and K at position 124; in the first heavy chain, 
Then with respect to claims 32-34, Xu et al teach introducing knobs and holes in CH3 domains (i..e, protuberance and cavity) by using amino acids such as W in one CH3 and V in the other CH3 domains (See pages 66-67).  Xu et al further teach that disulfide bridges can be introduced to further stabilize which would require cysteine introduction into the CH3 domain (see page 67).
Xu does not teach the amino acid substitutions in the CH and CL regions to inhibit electrostatically unfavorable homodimer formation. 
Kannan (US 2014/0154254) teaches methods of generating heterodimeric antibodies from two different preexisting antibodies (page 1, [0005]), and that heterodimeric IgGs could be produced by engineering the heavy chain and light chain of the two different antibodies in such a way that they can assemble exclusively into a heterodimeric antibody without other undesirable contaminating antibody species, which includes electrostatic steering achieved by engineering interface residues between the light chains (LC) and the heavy chains (HC) prevents mis-pairing of light chains to the non-cognate heavy chains when two different heavy chain and light chain pairs are assembling to form a desired four-chain heterodimeric antibody; and that an exemplary strategy comprises introducing one or more negatively-charged residues (e.g., Asp or Glu) in a first light chain (LC1) and one or more positively-charged residues (e.g., Lys, His or Arg) in the companion heavy chain (HC1) at the LC1/HC1 interface while introducing one or more positively-charged residues (e.g., Lys, His or Arg) in a second light chain (LC2) and one or more negatively-charged residues (e.g., Asp or Glu) in the companion heavy chain (HC2) at the LC2/HC2 interface; and the electrostatic steering effect directs the LC1 to pair with HCl and LC2 to pair with HC2, as the opposite charged residues (polarity) at the interface attract, while the same type of charged residues (polarity) at an interface causes repulsion, resulting in suppression of the unwanted HC/LC pairings (page 4, [0039]).  Additionally, Kannan teaches that the CH1-domain or the CL-domain comprises an amino acid sequence differing from wild-type IgG amino acid sequence such that one or more positive-charged amino acids in wild-type IgG amino acid sequence are replaced with one or more negative-charged amino acids; alternatively, the CH1-domain or the CL-domain comprises an amino acid sequence differing from wild-type IgG amino acid sequence such that one or more negative-charged amino acids in wild-type IgG amino acid sequence are replaced with one or more positive-charged amino acids (page 1, [0008]), wherein one or more amino acids in the CH1 domain of the heterodimeric antibody at an EU position including, among others, K147 and K213, is/are replaced with a charged amino acid (page 6, [0059]); and one or more amino acids in the CL domain of the heterodimeric antibody at a position (EU 
Kannan (US 2010/0286374) teaches a strategy to reduce the ability of the domain to interact with itself, i.e., form homodimers by altering the interaction of antibody domains (page 1, [0005], lines 1-3; and [0006], lines 1-4); and the kappa light chain-heavy chain contacts within the interface are shown in Table 5 (page 11), wherein E123 of the kappa light chain is an interface residue and in contact with V125, F126 and K213 of the heavy chain; and Q124 of the kappa light chain is an interface residue and in contact with F126, L145 and K147 of the heavy chain.  
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify a bispecific antibody such as Schaefer’s Ang-2-VEGF CrossMabCH1-CL with additional amino acid substitutions to give in the first light chain, K at position 38, K at position 123, and K at position 124, in the first heavy chain, E at position 39, E at position 147, and E at position 213 and in the second light chain, K at position 38 and E or D at position 124, among others, to produce the antibody by the methods disclosed in the prior art.
The person of ordinary skill in the art would have been motivated to do so for the potentially additive effect of the multiple approaches in reducing undesirable side products and improving the yield when making a bispecific antibody, and reasonably would have expected success because the recombinant technology and peptide synthesis had been well established in the art, and making amino acid substitutions of a polypeptide using these technologies is routine in the art.  Note, as evidenced by Kannan (US 2010/0286374), a strategy to reduce the ability of the domain to interact with itself, i.e., form homodimers is altering the interaction of antibody domains (page 1, [0005], lines 1-3; and [0006], lines 1-4); and the kappa light chain-heavy chain contacts within the interface are shown in Table 5 (page 11), wherein E123 of the kappa light chain is an interface residue and in contact with V125, F126 and K213 of the heavy chain; and Q124 of the kappa light chain is an interface residue and in contact with F126, L145 and K147 of the heavy chain.    Therefore, by introducing positive amino acids at positions 123 and 124 of the CL and negative amino acids at positions 147 and 213, one of skill in the art would recognize that this switches the normal negative amino acid at position 123 and the normal positive amino acids at positions 
While the prior art does not expressly teach that these methods provide an antibody with an increased aggregation onset temperature as set forth in claim 16, the antibody provided is structurally and materially the same as the antibody provided in claim 16.  Therefore, the antibody provided by Xu et al necessarily has this property.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


6.	Claims 12-13, 16, 18-20, 22-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (Proc Natl Acad Sci U S A. 2011 Jul 5;108(27):11187-92), Kannan et al. (US 2014/0154254) and by Kannan et al. (US 2010/0286374, IDS).
Schaefer discloses a generic approach for the production of bispecific IgG antibodies (“CrossMab”) by immunoglobulin domain crossover, or  by exchange of heavy-chain and light-chain domains  such as a CL-CH1 within the antigen binding fragment (Fab) of one half of the bispecific antibody; that this “crossover” retains the antigen-binding affinity but makes the two arms so different that light-chain mispairing can no longer occur; and does not use artificial linkers, which may tend to aggregate the antibody and may contain potentially immunogenic nonhuman domains (abstract, page 11187, the paragraph bridging the two columns, and page 11188, Figure 1, for example).   Additionally, Schaefer teaches three possible “CrossMab” formats with the CrossMabCH1-CL having the superior side-product profile (abstract, and page 11188, Figure 1C-E, for example); and a specific CrossMabCH1-CL using a bispecific antibody directed against two soluble ligands: Ang-2-VEGF CrossMabCH1-CL (page 11189, Table 1, and 2nd column, last paragraph, for example).  Further, Schaefer teaches that bispecific CrossMabs can be generated for other targets such as cell-surface receptors or combinations of targets, allowing various nd column, 1st paragraph).  
Schaefer does not teach the amino acid substitutions in the CH and CL regions to inhibit electrostatically unfavorable homodimer formation. 
Kannan (US 2014/0154254) teaches methods of generating heterodimeric antibodies from two different preexisting antibodies (page 1, [0005]), and that heterodimeric IgGs could be produced by engineering the heavy chain and light chain of the two different antibodies in such a way that they can assemble exclusively into a heterodimeric antibody without other undesirable contaminating antibody species, which includes electrostatic steering achieved by engineering interface residues between the light chains (LC) and the heavy chains (HC) prevents mis-pairing of light chains to the non-cognate heavy chains when two different heavy chain and light chain pairs are assembling to form a desired four-chain heterodimeric antibody; and that an exemplary strategy comprises introducing one or more negatively-charged residues (e.g., Asp or Glu) in a first light chain (LC1) and one or more positively-charged residues (e.g., Lys, His or Arg) in the companion heavy chain (HC1) at the LC1/HC1 interface while introducing one or more positively-charged residues (e.g., Lys, His or Arg) in a second light chain (LC2) and one or more negatively-charged residues (e.g., Asp or Glu) in the companion heavy chain (HC2) at the LC2/HC2 interface; and the electrostatic steering effect directs the LC1 to pair with HCl and LC2 to pair with HC2, as the opposite charged residues (polarity) at the interface attract, while the same type of charged residues (polarity) at an interface causes repulsion, resulting in suppression of the unwanted HC/LC pairings (page 4, [0039]).  Additionally, Kannan teaches that the CH1-domain or the CL-domain comprises an amino acid sequence differing from wild-type IgG amino acid sequence such that one or more positive-charged amino acids in wild-type IgG amino acid sequence are replaced with one or more negative-charged amino acids; alternatively, the CH1-domain or the CL-domain comprises an amino acid sequence differing from wild-type IgG amino acid sequence such that one or more negative-charged amino acids in wild-type IgG amino acid sequence are replaced with one or more positive-charged amino acids (page 1, [0008]), wherein one or more amino acids in the CH1 domain of the heterodimeric antibody at an EU position including, among others, K147 and K213, is/are replaced with a charged amino acid (page 6, [0059]); and one or more amino acids in the CL domain of the heterodimeric antibody at a position (EU and Kabat numbering in a kappa light chain) include, among others, E123 and Q124, are replaced with a charged amino acid (page 8, [0071]).  Kannan further teaches replacing Kabat position 38 in a heavy chain with K and position 39 with E (page 7, [0063]), to reduce undesirable contaminating antibody species. Kannan further teaches Kannan teach transforming nucleic acids encoding the antibodies, culturing the 
Kannan (US 2010/0286374) teaches a strategy to reduce the ability of the domain to interact with itself, i.e., form homodimers by altering the interaction of antibody domains (page 1, [0005], lines 1-3; and [0006], lines 1-4); and the kappa light chain-heavy chain contacts within the interface are shown in Table 5 (page 11), wherein E123 of the kappa light chain is an interface residue and in contact with V125, F126 and K213 of the heavy chain; and Q124 of the kappa light chain is an interface residue and in contact with F126, L145 and K147 of the heavy chain.  
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify a bispecific antibody such as Schaefer’s Ang-2-VEGF CrossMabCH1-CL with additional amino acid substitutions to give in the first light chain, K at position 38, K at position 123, and K at position 124, in the first heavy chain, E at position 39, E at position 147, and E at position 213 and in the second light chain, K at position 38 and E or D at position 124, among others, to produce the antibody by the methods disclosed in the prior art.
The person of ordinary skill in the art would have been motivated to do so for the potentially additive effect of the multiple approaches in reducing undesirable side products and improving the yield when making a bispecific antibody, and reasonably would have expected success because the recombinant technology and peptide synthesis had been well established in the art, and making amino acid substitutions of a polypeptide using these technologies is routine in the art.  Note, as evidenced by Kannan (US 2010/0286374), a strategy to reduce the ability of the domain to interact with itself, i.e., form homodimers is altering the interaction of antibody domains (page 1, [0005], lines 1-3; and [0006], lines 1-4); and the kappa light chain-heavy chain contacts within the interface are shown in Table 5 (page 11), wherein E123 of the kappa light chain is an interface residue and in contact with V125, F126 and K213 of the heavy chain; and Q124 of the kappa light chain is an interface residue and in contact with F126, L145 and K147 of the heavy chain.    Therefore, by introducing positive amino acids at positions 123 and 124 of the CL and negative amino acids at positions 147 and 213, one of skill in the art would recognize that this switches the normal negative amino acid at position 123 and the normal positive amino acids at positions 147 and 213 in the heavy chain, which would inhibit binding between the light chain CL on the modified second heavy chain with the CH1 of the first heavy chain and also reduce mispairing of the VL-CH1 and VL-CL proteins.  Then switching Q124 to E adds another negative amino acids in the second CL so this mutation would be expected to further reduce mispairing between the second CL with E123 and E124 
While the prior art does not expressly teach that these methods provide an antibody with an increased aggregation onset temperature as set forth in claim 16, the antibody provided is structurally and materially the same as the antibody provided in claim 16.  Therefore, the antibody provided by Xu et al necessarily has this property.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Response to Arguments

7.  	In the response, Applicant traverses the rejection and argues that Schaefer et al teach away from the combination as they submit that Schaefer et al teach that no further optimization is required and that their approach allows for formation of an almost natural bispecific IgG antibody.

In response, these teaching do not appear to be teaching away from making further alterations to improve on the antibodies of Schaefer.  Notably, while Schaefer teach that no further optimization is needed, it does not say that further optimization cannot improve the antibody.  Here, while the switching of the CH1 and CL domains in one heavy and light chain does allow formation of functional bispecific antibodies, it is noted that it gives light chains with the structure of VL-CH1 and VL-CL.  As the CH1 domain and the CL domain normally bind to each other in an antibody, and it is known that VL domains tend to form Bence-Jones homodimers (see Schaefer et al, page 11188, right column) these VL-CH1 and VL-CL proteins would be expected to interact to form a non-functional heterodimer which would reduce yield of the function bispecific antibody.  However, by altering the CL of the first light chain to two positive amino acids it would be less likely to interact with the CH1 on modified light chain with also has positive amino acids at positions 147 and 213.  Then making the negative amino acids mutation at position 124 on the CL of the modified heavy chain would enhance binding to the desired VL-CH1 light chain to increase 


Applicant further argues that there would be no motivation in the Kannan references to introduce the specific set of 5 substitutions as combined and the claimed invention displays unexpected results.

	In response, it is first noted that the claims are not limited to a specific set of 5 substitutions. While the claims include 5 substitutions, the CL and CH1 domains do not recite any sequence outside of these substitutions, such that CL and CH1 domains can have any other substitutions, such as those pointed to by Applicant that are taught by the Kannan references. In response to the argument that there is no motivation in the Kannan references, it is noted that the motivation to combine need not be expressly found in the prior art.  Here, there is a motivation to further modify the other positions as they would be expected to further increase yield of the desired bispecific antibody.  Notably, without the other modifications, as set forth above, non-functional heterodimers would be expected to form and stability would be expected to increase of the desired bispecific antibody after it was modified.
With respect to the alleged unexpected results, the arguments of counsel cannot take the place of evidence in the record.  As set forth in MPEP 716.01:
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must. be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. 
Accordingly, while the arguments of counsel about the results being unexpected are noted, they were not found persuasive as no affidavit or declaration including statements regarding the expectations of one of ordinary skill has been submitted. 
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, this rejection is being maintained.


8. 	Claims  12, 13, 16-20, 22-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (Proc Natl Acad Sci U S A. 2011 Jul 5;108(27):11187-92; IDS), Kannan et al. (US 2014/0154254, IDS), claiming priority to U.S. Provisional Application 61/729,148 filed on 11/21/2012), and Kannan et al. (US 2010/0286374, IDS), as applied to claims  12, 13, 16, 18-20, 22-29 and 31 above, and further in view of Bossenmaier et al (US 2010/0256339).

The teachings and suggestions of Schaefer and Kannan are set forth above.  Neither reference teaches the limitations of claims 32-34.
With respect to claims 32-34, Bossenmaier et al teach introducing knobs and holes in CH3 domains (i..e, protuberance and cavity) by using amino acids such as W in one CH3 and V in the other CH3 domains (See pages 9-10).  Bossenmaier et al further teach that disulfide bridges can be introduced to further stabilize which would require cysteine introduction into the CH3 domain (see page10).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further add knob and holes and disulfide bonds as taught by Bossenmaier et al to the antibodies produced by the methods and comprised in vectors and host cells suggested above.  The person of ordinary skill in the art would have been motivated to do so in order to improve the yield and to facilitate purification of the bispecific antibody, and reasonably would have expected success because the recombinant technology and peptide synthesis had been well established in the art, and making amino acid substitutions of a polypeptide using these technologies is routine in the art. 
 Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments

9.	In the response, Applicant argues that Bossenmaier does not cure the deficiencies of Schaefer and Kannan argued above with no specific arguments relating to Bossenmaier.
In response, Applicant’s traversal of the above rejection was not found persuasive for the reasons set forth above and incorporated herein.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, this rejection is being maintained.





Conclusion


10.	No claims are allowed.  

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935					

/Brad Duffy/
Primary Examiner, Art Unit 1643
February 25, 2021